DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with the attorney of record, Paul Kroon, on 3/7/2022.
The application has been amended as follows: 
Claim 15 now reads:
15. (Currently Amended) A surface cleaning apparatus, comprising: 
an upper portion including a handle; 
one or more motors configured to provide a vacuum air flow and a pressurized air-agitation air flow; 
a surface cleaning head including a front portion and a rear portion, said rear portion pivotably connected to the upper portion and including at least one wheel, the surface cleaning head including: 
a vacuum inlet fluidly coupled to said vacuum air flow; 
an agitation chamber fluidly coupled to said vacuum inlet; 
a rotating agitator at least partially disposed within said agitation chamber; and 
at least one discharge nozzle disposed between said rotating agitator and said rear portion and configured to discharge said pressurized air flow to direct debris towards said rotating agitator; 
;
wherein said rotating agitator is driven by a rotational drive motor which is separate from said air-agitation motor.
Allowable Subject Matter
2. Claims 1-6, 8-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, Woodward et al. (US Patent 4300261) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art a rotational drive motor and an air-agitation motor as particularly claimed in combination with all other elements of the respective independent claim. 
Claims 2-6, 8-14, 16-17 and 19-20 are allowed for depending from either claim 1 or claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723